          Case 19-16856-RAM       Doc 168    Filed 12/30/19    Page 1 of 11




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

IN RE:                                                        CASE NO. 19-16856-RAM
ALEJANDRO FABIAN SCOLNIK,                                                CHAPTER 7
Debtor.
___________________________/

NINTER GROUP JB LLC
AND DIOS MANDA LLC                                            ADV CASE NO.19-
     Plaintiffs,
v.
ALEJANDRO FABIAN SCOLNIK,
     Defendant.
___________________________/



            ADVERSARY COMPLAINT TO DETERMINE DISCHARGEABILITY
                OF DEBT PURSUANT TO 11 U.S.C. § 523(a)(2)


     NINTER GROUP JB LLC AND DIOS MANDA LLC, pursuant to 11 U.S.C §

523(a)(2) of Title 11 of the United States Code, (“Bankruptcy Code”), and Rules 4007

and 7001 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), jointly

and severally sue ALEJANDRO FABIAN SCOLNIK (“Defendant”) to obtain a

judgment and determination that the debt owed by the Defendant to Plaintiffs is not

dischargeable.
            Case 19-16856-RAM          Doc 168   Filed 12/30/19    Page 2 of 11




                                  I.      INTRODUCTION


      Defendant filed this case as a chapter 11 on 5/23/19; the case was converted to

chapter 7 on 8/13/19.

      The deadline for objecting to discharge is 12/30/2019. Deadline for filing claims is

01/02/2020.



         II.     NATURE OF ACTION, PARTIES, JURISDICTION AND VENUE


       A.      Nature of Action - Plaintiffs sue the Defendant seeking a judgment and
               determination that the debt owed to them by the Defendant is not
               dischargeable pursuant to § 523(a) (2) and Bankruptcy Rules 4007 and
               7001.


       B.      Parties - Plaintiffs are Florida Limited Liability Companies, and are sui
               juris. Defendant is an individual, debtor in this case, and sui juris.

       C.      Jurisdiction - This court has jurisdiction of this Adversary Proceeding
               pursuant to 28 U.S.C. § 1334(b) and 523(a)(2) which
               excepts from discharge debts specified. This is a
               core proceeding for which the Court is authorized to determine all
               matters regarding this Adversary Proceeding in accordance with 28 U.S.C.
               § 157(b)(2)(I). This Court has authority to issue final orders and
               judgments in this Adversary Proceeding.

       D.      Venue - Venue is proper in this district pursuant to 28 U.S.C. § 1409.
            Case 19-16856-RAM        Doc 168     Filed 12/30/19   Page 3 of 11




                                         III. Facts

               1.    Plaintiff Dios Manda LLC had filed suit 7/30/18 in the Circuit Court

of the 11th Judicial Circuit for Miami-Dade County, Florida, case number:2018-025731-

CA-01, against Debtor. A copy of the filed complaint and exhibits is attached hereto

and made a part hereof as exhibit “A”. The state court complaint sets forth the facts

underlying this adversary complaint in detail. Exhibit B is an official English translation

of the 1/3/18 mandatory letter of intent which is exhibited to the complaint, which

alleges:

                       1- Defendant ALEJANDRO SCOLNIK hereinafter
                          SCOLNIK individually and in his capacity as
                          shareholder and/or managing Member of the
                          corporate Defendant entered into a written
                          Mandatory Letter of lntent dated January 3rd,
                          2018, whereby he obligated himself individually
                          and as corporate representative of the various
                          corporate Defendants, to sell an interest in each
                          of the corporate Defendants, as set forth in said
                          Agreement attached hereto as Plaintifrs Exhibit '
                          1".
                       2- Pursuant to the Agreement, Plaintiff DIOS MANDA, LLC.,
                          agreed to pay $1,200,000.00 in eight (8) payments, and did
                          pay $606,000.00 in timely performance, pursuant to the terms
                          of the Agreement stated above.
                       3- Pursuant to the Agreement, SCOLNIK agreed to
                          sell 50% interest in Defendant BRICKELL
                          RESTAURANTE, hereinafter (BR), 50% interest in
                          Defendant PIACERE NEWSY CAFE CORP.,
                          hereinafter (PA), and GODIVA AMERICA, CORP.,
                          hereinafter (GA). Defendant SCOLNIK further
                          agreed to sell 25% in corporate Defendant THE
                          GRAND, hereinafter (TG) and 25% in Defendant
                          LATTE, S.I. for a total of 25% interest in the
                          cafeteria restaurant located in Sunny Isles Beach,
                          Florida
                       4- Plaintiff paid to Defendant
                          SCOLNIK the following sums:
Case 19-16856-RAM    Doc 168     Filed 12/30/19   Page 4 of 11




           a) $156,000 on February 5th,
           2018;
           b) $140,000.00 on February 5th, 2018;
           c) $160,000.00 on March 5th, 2018;
           d) $150,000.00 on April 5th, 2018;
           e) For a total of $606,000.00 through and including April 5th,
           2018.

        5- In performing its due diligence in anticipation on
           closing on the purchase of the foregoing interest in
           the various restaurants, Plaintiff DM investigated
           the ownership and tenancy status of the restaurant
           located in Sunny Isles Beach, Florida, which the
           Defendant SCOLNIK represented he held 25%
           ownership, and learned Defendant SCOLNIK had
           previously sold his total 100% interest in corporate
           Defendant LATTES.I. CORPORATION, to an
           individual by the name of Marcos Peralta and at
           the time of executing the Mandatory Letter of Intent,
           he had no interest in the restaurant owned by
           LATTE S.I., to sell.
        6- Defendant SCOLNIK also offered to sell 50%
           interest in corporate Defendant GODIVA
           AMERICAN, CORP., which operated the restaurant
           known as Santa Fe Bal Harbor.
        7- At the time he executed the Mandatory Letter of
           Intent, Defendant SCOLNIK did not own 100% of
           said corporate Defendant, and in fact had no
           authority to unilaterally sell 50% of its shares.
        8- Defendant SCOLNIK agreed to utilize the monies
           paid to it by Plaintiff DM to bring all rents current
           and to maintain the rents current at all times
           relevant hereto.
        9- Instead, Defendant SCOLNIK diverted funds paid to
           him by the Plaintiff DM and failed to make rent
           payments for some locations, payments for the
           restaurant operated by corporate Defendant BR,
           known as Santa Fe located at Brickell City Center,
           and failed to pay the rent at the restaurant operated
           by corporate Defendant GA, the restaurant in the
           Bal Harbor shops.
        10- As a result of failure to pay the foregoing rents,
           both corporate Defendants BR and GA were served
           with complaints for possession and eviction.
        11- Contrary to the terms of the Mandatory Letter of
Case 19-16856-RAM     Doc 168     Filed 12/30/19    Page 5 of 11



           Intent, Defendant SCOLNIK has failed to transfer in
           proportion to the payments received, any interest in
           any of the restaurants, despite the fact he has
           received more than one half of the monies agreed
           to be paid by the Plaintiff DM.
        12- The Plaintiff DM has made demand upon
           Defendant SCOLNIK for transfer of the interests in
           the various corporate Defendants, in proportion to
           the payments made, but Defendant SCOLNIK
           refuses to do so.
        13- The Plaintiff DM has also made demand for
           return of the $606,000.00 as a result of the
           Defendant's breach, but Defendant SCOLNIK
           refuses to do so.
        14-Defendant SCOLNIK assured the Plaintiff, he had
           the right as owner, operator and shareholder of
           Defendant LATTE SJ., and THE GRAND, to convey
           50% of his interest in each corporate Defendant, for
           a total of25% interest in the two corporate
           Defendants which operated the cafeteria restaurant
           at Sunny Isles Beach, Florida.
        15- The Defendant SCOLNIK's statement as to his
           ownership in said corporate Defendants was false
           at the time he made the statement, in that he had
           previously sold all of his interest in said two
           corporate Defendants to another individual by the
           name of Marcos Peralta.
        16- Defendant SCOLNIK knew the statement he made
           to the Plaintiff DM was false at the time of making it
           and he made it with intentions to induce the Plaintiff
           DM rely upon his statement.
        17- The Plaintiffs' did rely upon the false
           representation made by Defendant SCOLNIK and
           made payments of $606,000.00 to the Defendant
           based in part, on said false representations as
           stated above.
        18- It was reasonable under the circumstances for the
           Plaintiff DM to rely on Defendant SCOLNIK's
           representation and the Plaintiff did so to its detriment
           and loss.
        19- The Plaintiff DM has been damaged as a result
           of the fraudulent and false representation made to
           it by Defendant SCOLNIK as stated herein.
        20- Defendant SCOLNIK represented to the Plaintiff
           he had authority and ownership of 100% of the
           shares of Defendant GA.
              Case 19-16856-RAM      Doc 168     Filed 12/30/19   Page 6 of 11



                       21- Defendant SCOLNIK did not have 100%
                          ownership of the shares and in fact could not
                          transfer any ownership interest in Defendant GA,
                          without the consent and approval of the co-owner,
                          Gladys Ulloa Scolnik.
                       22- Defendant SCOLNIK knew the statement he
                          made to the Plaintiff DM was false at the time he
                          made it, in that he did not have the ability to convey
                          50% interest in Defendant GA. Defendant SCOLNIK
                          made the false statement with the intent to induce
                          DM to pay him money.
                       23- The Plaintiff DM reasonably relied on the
                          statements made to it by Defendant SCOLNIK to its
                          detriment and suffered damages.
                       24- Plaintiff DM has suffered damage as a result of
                          the fraudulent mispresentations made to it by the
                          Defendant SCOLNIK.

2.     On May 20, 2019 Dios Manda and Scolnik individually and as corporate president

or managing member, entered into a stipulation for dismissal of the state litigation, exhibit

“C” hereto.


3.     The dismissal was based on a Confidential Management and Operating

Agreement for plaintiff Ninter Group JB LLC to operate Santa Fe News and Expresso

Café’ at the Bal Harbour Shops, exhibit “D” hereto. Defendant both as President of

Godiva American Corp, and Individually agreed to dismissal of the pending state court

litigation with the new agreement to be the essential element to be fulfilled as

consideration of dismissal. The agreement provided:


                       a. Six Hundred Six Thousand Dollars ($606,000)
                          principal for loans previously paid by ASSIGNEE to
                          ASSIGNOR;
                       b. Interest at the rate of 6.5% from April 5, 2018
                          through May 15, 2019, Forty Three Thousand Seven
                          Hundred and Ten Dollars ($43,710.00);
                       c. Resort tax paid by Assignee to the City of Bal Harbour;
                       d. Twenty Seven Thousand Five Hundred Sixteen
                          Dollars ($27,516.00); Attorneys fees incurred by
            Case 19-16856-RAM       Doc 168      Filed 12/30/19   Page 7 of 11



                          Assignee including litigation in Case No. 2018-
                          025731;
                       e. Seventeen Thousand Seven Hundred Two Dollars
                          ($17,702.00) interest on principal through November 15,
                          2019, Nineteen Thousand Four Hundred Forty Dollars
                          ($19,449) for a total of $714,368.

      3.     Defendant in paragraph 12 of the agreement represented and

affirmed he was the sole shareholder of Godiva American Corporation and

authorized to bind the company and himself.


      4.     Three days after entering to those agreements, on May 23, 2019,

Defendant filed chapter 11. and listed Plaintiff Dios Manda as one of the 20 largest

creditors with a contingent claim of $606,000.


      5.     On June 17, 2019 Scolnik moved to voluntarily dismiss the chapter

11. On July 15, 2019, Creditor FiveTower LLC objected to dismissal (Doc 36)

alleging the Debtor prepetition, had conveyed and/or transferred to other parties the

Debtor’s ownership interests in various restaurants that the Debtor previously

pledged to FiveTower and in which FiveTower was granted a duly perfected

security interest, complaining that it had not been paid, and complaining about the

Dios Manda LLC agreement and payments among other things.


      Subsequently Defendant moved to convert and this case was converted to

chapter 7 on 8/13/19 (Doc 60).


      6.     Plaintiffs now learned that Defendant had committed a whole

additional layer of fraud. The Dios Manda agreement required Scolnik to become
              Case 19-16856-RAM      Doc 168    Filed 12/30/19    Page 8 of 11




current and pay his obligations to FiveTower. Scolnik had caused a sale of future

accounts receivable to FiveTower beginning in July 2016, had recorded UCC 1

financing statements 9/22/16, and on 2/18/17 had granted to FiveTower stock and

membership pledge agreements, including Godiva, which prohibited Defendant

from any transfers.


         Additionally, it now become clear that certain representations in the

1/3/18 mandatory letter of intent concerning FiveTower were also false. In

paragraph 2 Defendant represents he will use the $1,200,000 to pay

FiveTower. In paragraph 10 Defendant also represents the proceeds will be

applied to FiveTower. Scolnik knew those representations were false and

made the representations to induce Plaintiff Dios Manda, which reasonably

relied on the representations to its detriment and was damaged.


         7.    Defendant had defrauded Defendants twice. First defrauding Plaintiff

Dios Manda LLC and then defrauding Plaintiff Ninter Group JB LLC.




                             COUNT I—11 U.S.C. § 523(a)(2)(A) Fraud


         8.    Plaintiffs re-allege the allegations set forth in paragraphs 1 through 7
               above.

         9.    Section 523(a)(2)(A) provides that a discharge under § 727 does not
discharge an individual debtor from any debt for money to the extent obtained by actual
fraud.
                   Case 19-16856-RAM        Doc 168       Filed 12/30/19   Page 9 of 11



             The debt the Debtor owes to Plaintiffs is not dischargeable under 523(a)(2)(A)

     and (B), because of the fraudulent conduct of the Debtor in committing (A) false

     representations and fraud and (B) use of the false written agreements respecting

     Defendant’s financial condition:

                    (2) for money, property, services, or an extension, renewal, or refinancing
                    of credit, to the extent obtained by—
                           (A) false pretenses, a false representation, or actual fraud, other
                           than a statement respecting the debtor’s or an insider’s financial
                           condition;
                           (B)use of a statement in writing—
                           (i)that is materially false;
                           (ii)respecting the debtor’s or an insider’s financial condition;
                           (iii) on which the creditor to whom the debtor is liable for such
                           money, property, services, or credit reasonably relied; and
                           (iv) that the debtor caused to be made or published with intent to
                           deceive;
                     10.   In Husky, the Supreme Court clarified that § 523(a)(2)(A)

encompasses forms of fraud, like fraudulent conveyance schemes, that can be effectuated

without a false representation. Husky, 136 S. Ct. at 1585-86.

                     11.   The facts in this case evidence that Defendant procured and

increased Plaintiffs’ investments by false pretenses, false representations, conspiracy to

commit fraud, and committed actual fraud by, including, but not limited to the allegations in

paragraphs 1-7 above, that the Defendant made and conspired to make representations;

the Defendant knew at the time the representations were false; the Defendant made the

representations with the intention and purpose of deceiving the Plaintiffs, the Plaintiffs relied

on the representations; and the Plaintiffs sustained damages as the proximate result of the

representations.
                  Case 19-16856-RAM         Doc 168     Filed 12/30/19    Page 10 of 11



                     12.    The above alleged facts touch each element of 523(a)(2)(A) : (A)

false pretenses, a false representation, or actual fraud, other than a statement respecting

the debtor’s or an insider’s financial condition; (B) use of a statement in writing— (i)that is

materially false; (ii)respecting the debtor’s or an insider’s financial condition; (iii) on which the

creditor to whom the debtor is liable for such money, property, services, or credit reasonably

relied; and (iv) that the debtor caused to be made or published with intent to deceive.       13.

                     Consequently, the Defendant’s debt to Plaintiffs is one for money,

property, or services obtained by false pretenses, false representations, or actual fraud, and

is excepted from discharge pursuant to 11 U.S.C. § 523(a)(2)(A).



      Wherefore Plaintiffs jointly and severally demand judgment against Defendant for their

      damages, plus pre-judgment interest, costs and attorneys’ fees in the state and

      bankruptcy cases, and that the judgment be declared non-dischargeable pursuant to 11

      U.S.C. § 523(a)(2)(A); that the Court enter judgment against the Defendant in the

      amount of the damages, and order execution on the judgment, and grant Plaintiffs such

      other and further relief as this case may require and the Court deems just and proper.
Case 19-16856-RAM        Doc 168   Filed 12/30/19   Page 11 of 11




We hereby certify that a true copy of the foregoing was served on all parties
by CMECF

Respectfully submitted


                     JOEL M. ARESTY, P.A.
                       Counsel for Plaintiffs
                    Board Certified Business
                         Bankruptcy Law
                           309 1st Ave S
                      Tierra Verde FL 33715
                      Phone: 305-904-1903
                       Fax: 1-800-559-1870
                    E-mail: Aresty@Mac.com
                    By:/s/ Joel M. Aresty, Esq.
                       Fla. Bar No. 197483
